         Case 4:19-cv-05673-YGR Document 202-2 Filed 10/31/19 Page 1 of 2




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8                                           OAKLAND DIVISION
 9   OMNI MEDSCI, INC.,                          )       Case No.: 19-cv-05673-YGR
                                                 )
10              Plaintiff and Counter Defendant, )       [PROPOSED] ORDER GRANTING APPLE
                                                 )       INC.’S MOTION TO DISMISS, OR
11        v.                                     )       ALTERNATIVELY, FOR LEAVE TO FILE
                                                 )       MOTION FOR RECONSIDERATION
12                                               )
     APPLE INC,                                  )       Date: December 10, 2019
13                                               )       Time: 2:00 p.m.
                Defendant and Counter Plaintiff. )       Judge: Hon. Yvonne Gonzalez Rogers
14                                               )       Dept: Courtroom 1, 4th Floor
                                                 )
15                                               )
16          Now before the Court is Defendant and Counter-Plaintiff Apple Inc.’s (“Apple”) Motion to

17   Dismiss, or Alternatively, for Leave to File Motion for Reconsideration (“Motion to Dismiss” or

18   “Mot.”).
19          The Court has considered the Motion to Dismiss. The Court finds that the activities of Dr.

20   Mohammed Islam, the named inventor of the patents-in-suit and an employee of the University of

21   Michigan (“University”), that led to the inventions claimed by the patents-in-suit, were supported

22   directly or indirectly by funds administered by the University. See, e.g., Mot. Exs. E, F, T, and V.

23   Thus, by virtue of Dr. Islam’s employment agreement with the University, the Court finds that the

24   patents-in-suit are subject to University Bylaw 3.10 ¶ 1, which provides that patents issued or

25   acquired as a result of activities by faculty members “supported directly or indirectly (e.g., through

26   the use of University resources or facilities). . . shall be the property of the University.” Mot. Ex. A.
27          Furthermore, the Court finds that the language of University Bylaw 3.10 ¶ 1 operates as an

28

                       [PROPOSED] ORDER GRANTING APPLE INC.’S MOTION TO DISMISS,
                                       CASE NO. 19-CV-05673-YGR
         Case 4:19-cv-05673-YGR Document 202-2 Filed 10/31/19 Page 2 of 2



     automatic assignment of future interests in inventions falling under Bylaw 3.10 ¶ 1, requiring no
 1
     further act on the part of the University employee, i.e., Dr. Islam. DDB Techs., L.L.C. v. MLB
 2
     Advanced Media, L.P., 517 F.3d 1284, 1290 (Fed. Cir. 2008). Accordingly, the University, and not
 3
     Dr. Islam, was the owner and true assignee of the patents-in-suit the moment the patents issued, and
 4
     remained the owner and true assignee of the patents-in-suit when Plaintiff Omni MedSci, Inc.
 5
     (“Omni”) brought this action for patent infringement. Thus, the Court finds Omni does not have
 6
     legal standing to maintain this action.
 7
            Accordingly, the Court is of the opinion that said Motion to Dismiss should be GRANTED.
 8
     It is therefore ORDERED that this case is DISMISSED with prejudice.
 9

10

11
     DATED:
12
                                                         The Honorable Yvonne Gonzalez Rogers
13
                                                         United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                       [PROPOSED] ORDER GRANTING APPLE INC.’S MOTION TO DISMISS,
                                       CASE NO. 19-CV-05673-YGR
